TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00130-CV


Greater Houston Partnership, Appellant

v.

Greg Abbott, Texas Attorney General, and Jim Jenkins, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-08-004378, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


O R D E R


PER CURIAM

	The reporter's record was due on April 5, 2011.  The record has not been received,
and the court reporter did not respond to an overdue notice from this Court.  The court reporter for
the 98th District Court, Chavela Crain, is ordered to file the reporter's record no later than July 11,
2011.  See Tex. R. App. P. 37.3(a)(1).
	It is ordered June 10, 2011.


Before Justices Puryear, Pemberton and Rose